To this answer there was a general replication. At the Fall Term, 1837, upon the hearing ex parte, as to Johnston, it was ordered that Andrew Joyner and Rice B. Pearce be appointed trustees in the place of the said Johnston. At the Spring Term, 1839, the cause coming on to be heard upon the bill as taken for confessed as against the defendant Johnston, and as between the plaintiff and the defendant Wilcox, upon the bill, answer, proofs and exhibits, it was decreed as follows: "His Honor doth declare that the defendant did claim that the slaves referred to in the bill were subject to his entire control; that he had a right (39)  to remove them out of the State and to sell them, and that he, the said Wilcox, did intend to remove and to sell the same; and the court doth declare that, upon the true construction of the marriage agreement referred to in the pleadings and exhibited in the cause, the said defendant hath no right to the possession of the lands and slaves therein mentioned, but only to receive, during the joint lives of himself and the plaintiff as man and wife, the increase and yearly issues and profits thereof, and *Page 27 
that the said increase and yearly issues and profits do exclusively belong to the defendant, but are receivable by him for the joint use of himself and the plaintiff; and that until a reconciliation shall be effected between them and they shall again reside and live together, the plaintiff is entitled to be allowed, out of the issues and profits, a suitable sum yearly for her maintenance and support, and that the said allowance should be made for the time past in which they have been separated, as well as any separation which may take place after a reconciliation shall have been effected; and the court doth declare that, on failure of the defendant to pay, upon request, into the hands of the trustees, for the separate use of the plaintiff, such sum as may become due for such support and maintenance, the said trustees shall resume the possession of the said property, manage and control the same, and, after deducting all proper charges and allowances and retaining for the use of the plaintiff such sum of money as may from time to time become due for such support and maintenance, to pay over the residue thereof to the said defendants; and the court doth further declare that the plaintiff had a right to require, and ought to have, adequate security of the defendant that the said slaves will not be removed out of this State, but will be kept at all times within the jurisdiction of this court, will be surrendered when required by the trustees or survivor of them, and will be forthcoming at the expiration of the defendant's interest therein, and to be then surrendered to the person entitled to the same, under the marriage settlement aforesaid; therefore it is ordered and decreed that the master ascertain and report to the next term whether and how long the plaintiff and the said defendant have been living separate and apart; whether,       (40) during such separation, the defendant had contributed anything, and, if so, how much and to what amount, towards the plaintiff's support and maintenance; whether they are now reconciled and again living together as man and wife; what is the value and increase of the estate mentioned in the said marriage agreement, and what yearly sum will be a proper allowance for the support and maintenance of the plaintiff during her past and any future separation from the defendant. And it is ordered and decreed that the defendant Wilcox do execute and deliver a deed of release and assurance of all his interest in the said property to A. Joyner and R. B. Pearce, the trustees heretofore named by the court, upon the trust declared in the said marriage agreement, the form of the said deed to be settled by the master; and that said defendant pay all the costs of the suit; *Page 28 
and the court reserves further directions until the coming in of the master's report."
At the succeeding term of the court, in the fall of 1839, the following orders were made, viz.: "The master having made his report to this term, and the defendant being desirous to have time to except thereto and to procure further testimony, and having moved therefor, it is, by consent of parties, ordered that defendant have time until the next term to except to the said report, and that the parties may take further depositions and file exhibits, and that the plaintiff may amend her bill; and, also, it is by the like consent ordered that the defendant, before the first day of the ensuing court of Halifax, pay into the office of the clerk and master, for the use of the plaintiff, $400, and on failure execution may issue therefor; the said sum to be considered as a payment on account of the sum stated in the report."
At the Spring Term, 1840, the defendant Wilcox prayed for leave to file a petition to rehear the decree rendered against him at the Spring Term, 1839, and that the cause should be reheard before his Honor, which motion was refused. From the disallowance of this motion the defendant prayed an appeal to the Supreme Court, and this prayer was granted; but at the same term, exceptions having been filed to the report of the master, and the proofs on both sides being completed, the cause (41)  was finally set for hearing, and, on motion of the plaintiff, was ordered to be transmitted to the Supreme Court.
It does not appear for what reason the court refused permission to the defendant to file his petition for a rehearing. As such a petition does notper se stay proceedings on the decree sought to be reheard, and, when it is allowed, affords to the court an opportunity of correcting any injustice it may inadvertently or erroneously have committed, it is almost a matter of course, unless the application be unreasonably delayed, not only to receive a petition, but upon it to rehear the cause. It is said here, however, that the court properly refused the leave asked for, because it was in effect to obtain a rehearing of a decree rendered by consent. We do not think so. The decree to which the petition distinctly refers is that of the Spring Term, 1839, which purports to be in no respect founded on consent, but to be the finding and judgment of the court upon the bill, answer, *Page 29 
proofs and exhibits in the cause. We can very well understand the propriety of the court refusing to rehear a decree rendered by consent, because it is in truth the decree of the parties, and in such a decree, "stat pro rationevoluntas," their will is a sufficient reason. But we do not see why an interlocutory order, subsequently made upon the footing of that decree, although rendered by consent, will prevent the impeaching of the decree for error. Such decree remains, nevertheless, the decree of the court, and, until it is suspended or reversed, must be executed either voluntarily or compulsory. Facilities given to its execution ought not to bar a becoming and regular inquiry into the merits of the decree itself.
Considering, therefore, that the defendant Wilcox is entitled to be heard here, in relation to the matters adjudged by the decree, which he sought below to have reheard, as well as upon the matters presented by the report and exceptions,       (42) we have heard the cause de novo.
Upon such hearing we have come to a conclusion differing greatly from that which was declared below. We agree thus far with his Honor that the defendant has not only claimed to have a right to sell his interest in the slaves comprehended in the marriage settlement — a claim perfectly well founded, we suppose — but has thrown out threats of a purpose to sell them out of the State. We do not agree to the declaration that the defendant actually purposed or intended to remove them. We believe that these were idle threats, made in vexation after his wife had left him, and for the purpose of being repeated to her. Nevertheless, as they have afforded her a ground for claiming that her solicitude about the slaves should be quieted, we acquiesce in the propriety of requiring some security from him against a removal of the property without the State. As he is confessedly a man of unembarrassed fortune, a simple injunction to this effect is all that is now necessary.
In the court below, the claim of Mrs. Wilcox to a decree against her husband for maintenance and support during her separation from him was not put upon the ground that such separation had been compelled by his ill treatment; nor, in our judgment, could it have been placed upon that ground. Neither the pleadings nor the proofs will justify a declaration that she was compelled to leave him because of his ill treatment. No objection, indeed, has been taken on either side to the proofs, if proofs they may be called, of the matters of disagreement between the parties, and of the causes why they live apart; and for the satisfaction of the parties we have heard these proofs *Page 30 
fully and considered them with care. We feel it incumbent on us, however, to say that none of them were properly admissible. Perhaps a charge can scarcely be brought by a woman against her husband more indefinite than that of "ill treatment," comprehending, as it does, every offense against the law of connubial love, from the slightest inattention to the most brutal outrage. So vague an imputation cannot be the foundation of a judicial sentence. Besides, it cannot for a moment be pretended that every act of improper conduct on the part of a husband (43)  will authorize a wife to leave her proper place — his side and his home; and if she alleges that he has been guilty of such gross misconduct as to justify this seeming revolt from her duty, she must so charge the misconduct, that it may be judicially seen, when the fact is ascertained, whether it be of that character which induces a forfeiture of his right to her society, and that he may have a full opportunity of answering distinctly to the misconduct charged, and of explaining or disproving it. It would be a waste of time, if not worse, to attempt any analysis of the complaints and recriminations of the parties — the neighborhood rumors, the various surmises and conjectures and opinion of the witnesses — relative to the misunderstandings and separation of this married couple, with which, and with little else beside, their depositions are filled. We pronounce the testimony as inconclusive and unsatisfactory as the charge is vague. It lays no solid foundation whereon to adjudge which of the parties was to blame, and therefore renders it probable that neither was without fault. It is indisputable, however, that she separated from him, and we are obliged to say that she has not shown any sufficient cause for that separation.
The claim of the plaintiff must then rest on this: that under the marriage settlement the profits are settled to the common use of the husband and wife, and that she has, therefore, such a distinct beneficial interest in these profits as to entitle her to a portion thereof, independently of her husband, and, whenever she chooses, to live apart from him. We cannot acquiesce in these views. No part of the profits of the property is settled to the separate use of the wife. The whole are receivable by the husband, and, though the object or purpose for which they are limited is the use or benefit of his wife as well as of himself, they are receivable by him as her husband and applicable to her use as his wife. There is no intimation of any purpose in this marriage variant from that perfect union of persons which the law contemplates in such a connection. These profits are given to him, that he may the better comply with his duty to provide for *Page 31 
his wife; but he is not bound to provide for her when she disclaims his protection and refuses to abide under his       (44) roof. It is revolting to the best interests of domestic morality and public policy to put upon the settlement a construction which would amount to a prospective provision for separation, and offer inducements for the violation of the plainest and most sacred duties. The plaintiff is entitled to a decent subsistence, in proportion to the extent of the means placed in her husband's hands, but it is while she remains under his wing, where she has plighted her troth to stay. If, indeed, he had turned her away, or, by intolerable usage, compelled her to leave him, then, as he has rendered the performance of her duties impossible, his obligation to support her and her claims on him for subsistence would not thereby be impaired.
Our opinion, therefore, is that the interlocutory decree, which the defendant Wilcox prayed to have reheard, ought to be reversed as erroneous. And, upon the whole matter, this Court declares that, because of the apprehensions of the plaintiff in regard to the safety of the negroes comprehended in the marriage settlement, excited by the defendant's threats to sell them out of the State, the plaintiff is entitled to an injunction, restraining the defendant from removing the said slaves or causing them to be removed beyond the jurisdiction of this Court, and approving the order whereby A. Joyner and R. B. Pearce have been appointed trustees in the place of Samuel Johnston, the Court directs that the plaintiff's bill in respect to all the residue of the matters therein contained be dismissed.
The plaintiff or her next friend must pay the costs of taking the account. The residue of the costs must be paid by the defendant.
PER CURIAM.                              Decree accordingly.
Cited: Brown v. Wilson, 41 N.C. 561; Braswell v. Morehead, 45 N.C. 28;Vaughan v. Gooch, 92 N.C. 527; Kerchner v. McEachen, 93 N.C. 455;Jackson v. Jackson, 105 N.C. 438; Massey v. Barbee, 138 N.C. 89; Bunnv. Braswell, 139 N.C. 138. *Page 32 
(45)